





CITATION: Ontario  v. Coote, 2011 ONCA 563



DATE: 20110824



DOCKET: M39964 (C53319)



COURT OF APPEAL FOR ONTARIO



Sharpe, Armstrong and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen in Right of Ontario



Respondent



and



Antoine Coote aka Antoine Coote aka Claufield Anthony
          St. Orbin Coote



Appellant

and

Lawyers Professional Indemnity Company

Respondent

and

Antoine Coote aka Antoine Coote aka Claufield Anthony St. Orbin
          Coote

Appellant



Antoine Coote, in person



Jeremy Glick and Zachary Green, for Her Majesty The Queen in
          Right of Ontario

Raj Anand and Faren H. Bogach, for the Lawyers Professional
          Indemnity Company



Heard: August 23, 2011



ENDORSEMENT



[1]

There is no merit to this motion,
inter alia
, questioning the
    constitutional validity or application of s. 140 of the
Courts of Justice
    Act
and the costs order of the application judge.  The quantum of costs
    awarded was reasonable and there is no error in awarding costs against an
  in-person litigant in the circumstances of this matter.


